Beck, J.
It appearing from the petition in this case1 and the bill of exceptions filed by the plaintiff in error to the refusal of an interlocutory injunction that a judgment refusing injunctive relief alone is complained of, and it further appearing that no supersedeas was granted' upon the refusal of injunction in the court below, and that the acts against which an injunction was sought have been performed and completed, which facts have been made duly to appear to this court, the writ of error will be dismissed. Henderson v. Hoppe, 103 Ga. 686 (30 S. E. 653); Bond v. Long, 133 Ga. 639 (66 S. E. 778); Southern Cement Stone Co. v. Logan Coal & Supply Co., 136 Ga. 473 (71 S. E. 915).

Writ of error dismissed.


All the Justices concur.